Citation Nr: 1539244	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964 and from April 1969 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the January 2013 substantive appeal, the Veteran requested a Board hearing at a local VA office.  Subsequently, in a June 2013 statement, the Veteran, through his representative, submitted a statement withdrawing his request for a personal hearing with either a member of the Board or with a Decision Review Officer.  The Board, therefore, finds that the hearing request has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2015).  

This case was previously before the Board and remanded in September 2013 and February 2015 for further evidentiary development.  All indicated development has been completed and the case has been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains a copy of the October 2013 VA examination report.  The remaining documents in Virtual VA are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development. 

First, the Board finds that an additional VA medical opinion is necessary in order to comply with the February 2015 remand directives.  Pursuant to the September 2013 remand, the Veteran was afforded an examination for his hearing loss and tinnitus in October 2013.  The October 2013 VA medical opinion provided that "entrance and separation exams were [within normal limits] with NO significant threshold shifts."  The February 2015 remand requested that a VA addendum opinion be obtained and that examiner provide an etiological opinion addressing the Veteran's contentions regarding continued symptomatology in light of the conceded in-service noise exposure.  A VA addendum opinion was provided in February 2015; however, the examiner did not address the Veteran's lay statements regarding continued symptomatology and, instead, merely reiterated what was reported in the October 2013 VA opinion.  Specifically, the examiner stated that "entrance and separation examinations were [within normal limits] bilaterally, without significant threshold shifts, per report on the initial test day."  

Second, any outstanding, relevant medical records should be obtained.  Specifically, at the October 2013 VA examination, the examiner noted that the Veteran had hearing aids from another facility.  There is no indication in the record that VA has attempted to obtain these records.  Accordingly, the AOJ should attempt to secure any outstanding records related to the Veteran's hearing loss.  

Finally, as the October 2013 and April 2015 VA examiner attributed the Veteran's tinnitus to his hearing loss, the Board finds that the issue of tinnitus is inextricably intertwined with the issue of service connection for hearing loss and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to specifically include the medical records pertaining to when the Veteran received hearing aids.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  After any additional records are associated with the claims file, refer the claims file to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus manifested in service or are otherwise causally or etiologically related to his military service, including noise exposure therein.  The examiner must address the Veteran's assertions of onset of tinnitus during active service.  

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




